It is insisted in this motion that we have disregarded the finding of the trial judge upon the facts. We do not so understand it. It is not stated in his conclusions of fact that appellant intended by his removal from the property in question to abandon it as a home, but on the contrary it may be inferred therefrom, we think, that such was not his intention in fact.
The conclusion of law which we reject is: "That by the removal from the premises in controversy in 1878" (should be 1879) "and purchase and residence upon the premises in the town of Birdville, as shown in the conclusions of fact, plaintiff abandoned the said premises in controversy as his homestead and acquired a new homestead in said Birdville."
If the trial judge had found from the evidence that appellant intended to abandon said premises as a home when or after he removed therefrom, our decision would not be unanimous, because at least one member of the court (Justice Stephens) is of the opinion that such finding under the facts of this case would have been conclusive upon this court, the testimony of appellee being (in his opinion) at variance with his conduct in acquiring and occupying the Birdville residence for thirteen years.
The motion for rehearing is denied.
Writ of error refused.                               Overruled. *Page 77